Case 1:21-cv-01225-MN Document 6 Filed 09/09/21 Page 1 of 1 PagelD #: 63

AO 440 (Rev. 06/12) Summons ina Civil Action (Page 2)
Civil Action No. 1:21-cy-01225,

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P.4{I))

This summons & complaint for (nome of individual and titie, if ony) Juniper Networks, Inc. was received
by me on 8/30/2021.

[ ] | personally served the summons on the individual at (piace) ___ ON (date}
:or

{ ] | left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there, on (date)
at , and mailed a copy to the individual’s last known address; or

[X] | served the summons & complaint on (name of individual) Amy McLaren, operations manager,
at c/o Corporation Trust Co., 1209 Orange Street, Wilmington, DE 19801, who is designated by law to

accept service of process on behalf of (name of organization) Juniper Networks, Inc., on (dete) 9/2/2021 at
2:40 p.m.; or

{ ] | returned the summons unexecuted because
[ ] Other (specify):
My fees are S for travel and $ for services, for a total of S

| declare under penalty of perjury that is information is true.

cy uu ~
A L as . ;
: Server’s signature

Jennifer M. Smagala, Special Process Server

i

Date: 9/2/2021

O’Rourke Investigative Associates, Inc.
1225 North King Street, Suite 400

P. O. Box 368

Wilmington, DE 19899-0368

Additional information regarding attempted service, etc:
